Exhibit 99.4 INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS’ REVIEW REPORT To the Board of Directors and Members of Waste Recyclers Holdings, LLC and Subsidiaries 261 Hwy 20 East, Suite A Freeport, Florida 32439 We have reviewed the accompanying consolidated combined balance sheets of the MacLand and Central Florida Markets (collectively the “Company”), of Waste Recyclers Holdings, LLC and Subsidiaries (the “Parent”) as of September 30, 2010 and 2009, and the related consolidated combined statements of operations, changes in equity (deficit), and cash flows for the nine months then ended in accordance with Statements on Standards for Accounting and Review Services issued by the American Institute of Certified Public Accountants. All information included in these consolidated combined financial statements is the representation of the management of the Company. A review consists principally of inquiries of Company personnel and analytical procedures applied to financial data. It is substantially less in scope than an audit in accordance with generally accepted auditing standards, the objective of which is the expression of an opinion regarding the consolidated combined financial statements as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the consolidated combined financial statements in order for them to be in conformity with generally accepted accounting principles. These consolidated combined financial statements have been prepared from the separate records maintained by the Company, and therefore accordingly include allocations from Waste Recyclers Holdings, LLC and related entities. The consolidated combined financial statements may not be indicative of the conditions that would have existed, or the results of operations, if the Company had been operated as unaffiliated entities. As discussed in Note 1 to the accompanying consolidated combined financial statements of the Company, in accordance with its revolving credit and term loan agreement (as amended), the Parent is required to meet certain covenants, performance measures, certain operating results, and maintain certain capital levels. It has failed to do so for the nine months ended September 30, 2010 and 2009. Management’s plans regarding those matters are also described in Note 1. /s/ Carr, Riggs & Ingram, LLC Certified Public Accountants Panama City Beach, Florida February 22, 2011 1 MacLand and Central Florida Markets of Waste Recyclers Holdings, LLC and Subsidiaries Consolidated Combined Balance Sheets September 30, Assets Current assets Cash and cash equivalents Accounts receivable, net Inventories Prepaids Total current assets Property, plant and equipment, net Other assets Goodwill, net Total other assets Total assets Liabilities and Equity (deficit) Current liabilities Accounts payable Accrued expenses and other current liabilities Deferred revenue Current portion of notes payable Total current liabilities Noncurrent liabilities Notes payable, less current portion — Landfill and environmental remediation liabilities Intercompany payables Total noncurrent liabilities Total liabilities Equity (deficit) Total liabilities and equity (deficit) See accompanying notes and independent certified public accountants’ review report. 2 MacLand and Central Florida Markets of Waste Recyclers Holdings, LLC and Subsidiaries Consolidated Combined Statements of Operations For the nine months ended September 30, Net services Cost of services Gross profit Operating expenses Selling, general and administrative Depreciation Amortization Loss on impairment of goodwill — Total operating expenses Income (loss) from operations Other expense Interest expense Total other expense Loss before provision for income taxes Provision for income tax benefit (expenses) — Net loss See accompanying notes and independent certified publicaccountants’ review report. 3 MacLand and Central Florida Markets of Waste Recyclers Holdings, LLC and Subsidiaries Consolidated Combined Statements of Changes in Equity (Deficit) As of and for the nine months ended September 30, Balance, January 1, Net loss Balance, September 30, See accompanying notes and independent certified public accountants’ review report. 4 MacLand and Central Florida Markets of Waste Recyclers Holdings, LLC and Subsidiaries Consolidated Combined Statements of Cash Flows For the nine months ended September 30, Operating activities Net loss Adjustments to reconcile net loss to net cash (used in) operating activities Depreciation and amortization Loss on impairment — Provision for deferred income tax expense (benefit) — (Increase) decrease in operating assets Accounts receivable Inventories Prepaid assets Increase (decrease) in operating liabilities Accounts payable Accrued expenses and other current liabilities Deferred revenue Net cash (used in) operating activities Investing activities Purchases of property, plant and equipment Net cash (used in) investing activities Financing activities Proceeds and payments from intercompany credit, net Payments on notes — Net cash provided by financing activities Net change in cash and cash equivalents Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year See accompanying notes and independent certified publicaccountants’ review report. 5 MacLand and Central Florida Markets of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Consolidated Combined Financial Statements NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Description of Business The accompanying consolidated combined financial statements present the consolidated combined financial position, results of operations and cash flows of the MacLand and Central Florida Markets (collectively the “Company”) ofWaste Recyclers Holdings, LLC (the “Parent”) and include the accounts of the following wholly-owned subsidiaries: EWS Holdings, LLC WRH Gainesville, LLC WRH Gainesville Holdings, LLC WRH Orange City, LLC, EWS Central Florida Hauling, LLC Emerald Waste Services, LLC MacLand Holdings, Inc. MacLand Disposal Center, Inc. MacLand Disposal Center, Inc. II The Company is involved in various waste management businesses. The primary operating single member limited liability company is Emerald Waste Services, LLC, which is involved in the commercial and residential waste management business. MacLand Disposal Center, Inc. and MacLand Disposal Center, Inc. II are landfills located in Mississippi which are separated for legal liability purposes. Both landfills are wholly-owned subsidiaries of MacLand Holdings, Inc. (a corporation) and represent the consolidated MacLand Market Area (“MacLand”). All of the other companies are single member limited liability companies and represent the Central Florida Market Area (“Central Florida”). Waste Recyclers Holdings, LLC, the holding company and Parent, is responsible for all corporate debt which is secured and collateralized by all of the assets of the Company and the Parent’s other consolidated subsidiaries, which are not presented within these consolidated combined financial statements. Additionally, the Parent is responsible for other shared general and administrative functions for the Parent, the Company, and their affiliates. Basis of Presentation Principles of Consolidation – The consolidated combined financial statements of the Company include the consolidated accounts of MacLand combined with those of the Central Florida Markets for both periods presented. The Company’s financial statements have been presented on a combined basis due to their related operations, common ownership, common management, and are not those of a separate legal entity. All significant intercompany accounts and transactions have been eliminated in the consolidated combined financial statements. 6 MacLand and Central Florida Markets of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Consolidated Combined Financial Statements NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Basis of Presentation (Continued) The consolidated combined financial statements include all reasonable and necessary adjustments which are, in the opinion of management necessary to fairly present the results of operations, financial position and cash flows of the Company in conformity with accounting principles generally accepted in the United States of America (GAAP). Allocation of Costs to the Company – These consolidated combined financial statements have been prepared from the separate records maintained by the Company, and include allocations from Waste Recyclers Holdings, LLC and related entities; the consolidated combined financial statements may not be indicative of the conditions that would have existed, or the results of operations, if the Company had been operated as unaffiliated entities. These separate records were used to allocate the majority of the assets and liabilities, and results of operations, except for those items that the Company has allocated. Interest expense, loan costs, and principal balances are allocated based upon the amount of intercompany cash transactions related to borrowing and contributions of managing the corporate debt. Corporate overhead costs, such as selling, general and administrative expenses, are allocated based upon weighted cost average of two elements. The first is the Company’s operations as a percentage of the Parent’s operations and the second is the number of personnel in each location of the Company and its affiliates. Management believes that this method is reasonable and represents its best estimate of expenses if the Company’s operations had been performed on a stand alone basis. The following table summarizes the allocations: Allocations to MacLand and Central Florida Market Area Nine months ended September 30, Selling, general and administrative expenses MacLand Market Area Central Florida Market Area Total selling, general and administrative expenses 7 MacLand and Central Florida Markets of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Consolidated Combined Financial Statements NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Basis of Presentation (Continued) Allocations to MacLand and Central Florida Market Area Nine months ended September 30, Interest expense MacLand Market Area Central Florida Market Area Amortization expense MacLand Market Area Central Florida Market Area Total interest and amortization expenses Liquidity and Going Concern The accompanying consolidated combined financial statements were prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The realization of assets and the satisfaction of liabilities in the normal course of business are dependent on, among other things, the Company’s and Parent’s, ability to operate profitably, to generate cash flow from operations and to obtain funding adequate to fund their business. The Company’s and Parent’s operations are subject to certain risks and uncertainties, particularly related to the ever-changing regulatory environment, which impacts the Company’s estimate of capping and post closure cost related to the MacLand landfills. The Company and Parent have incurred significant losses since inception as a result of developing the business, completing business combinations, purchasing specific assets and landfills, the sale and promotion of services, and ongoing administrative expenditures. As of September 30, 2010 and 2009; the Company had a working capital (deficiency) of $630,653 and ($885,243) an accumulated (deficit) of $(42,245,978) and $(34,263,790); and cash equivalents of $146,364 and $173,115, respectively. The Company also incurred net income (loss) from operations for the nine months ended September 30, 2010 and 2009, of $1,327,021 and $(26,069,281), respectively. Net cash used in operating activities for the same periods were ($1,003,861) and ($152,053), respectively. 8 MacLand and Central Florida Markets of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Consolidated Combined Financial Statements NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Liquidity and Going Concern (Continued) Historically, the Parent has funded these expenditures primarily through operating revenues, private securities offerings, an asset based loan, a standby credit facility, a revolving credit and term loan, and member capital contributions. Management believes that future operations will be funded through operating cash flow and / or member capital contributions. On August 29, 2008, the Parent and Comerica Bank signed a loan and security agreement extending certain lines of credit and term loans, and established Comerica Bank as the senior creditor.The debt outstanding to Comerica Bank at September 30, 2010 consists of a $12,912,000 term loan, a $28,120,797 revolving credit facility, and a $0 line of credit. The term loan and the revolving credit facility have an interest rate of 5.29%, due on July 31, 2011, with no payments due until maturity. The line of credit has an interest rate of 7.25%, due on March 31, 2011, with no payments due until maturity. In accordance with the loan and security agreement, the Parent is required to meet certain covenants, performance measures, and maintain certain capital levels. If these measures are not met, they constitute a triggering event, rendering the debt callable in its entirety. During 2009, the Parent failed to meet certain performance requirements and related covenants as required by Comerica Bank. Comerica Bank issued a debt waiver letter, dated June 28, 2010, detailing the failed financial covenants.During 2010, the Parent failed to meet certain financial covenants requiring a forbearance agreement with Comerica Bank. On June 15, 2010, certain members of the Parent made a capital contribution of $1,777,901 in conjunction with the debt terms. On July 15, 2010, the members of the Parent made a capital contribution of $1,500,000 in conjunction with the debt terms. On September 29, 2010, the members of the Parent made a capital contribution of $2,500,000 in conjunction with the recapitalization of debt. On October 25, 2010, the Parent and Comerica Bank signed a modified forbearance agreement regarding the swing line of credit and revolving credit and term loan agreement (collectively, the “Comerica Senior Debt”). The agreement provides for new financial covenants, a continuation of preexisting affirmative covenants, and potential fees of up to $750,000 associated with the agreement should management fail to meet certain financial covenants. Although the modification agreement extends forbearance of the specific failed loan covenants through March 31, 2011, there is no guarantee that other performance measures and capital requirements will not generate a triggering event causing the debt to become callable in its entirety. As part of this agreement, the members have committed to, and are able to, provide a minimum of $850,000 in members’ capital contributions if it becomes necessary. This potential contribution would be credited to the financial covenants dollar for dollar to the Parent’s benefit. 9 MacLand and Central Florida Markets of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Consolidated Combined Financial Statements NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Liquidity and Going Concern (Continued) The Parent’s plans to continue as a going concern consist of restructuring the Comerica Senior Debt, conversion of subordinate term loans extended by members (“Subordinate Debt”) to equity, a change in the management team during the fiscal year 2010, a plan to sell the MacLand and Central Florida markets’ assets, and a reduction in work force combined with other operating efficiencies for the remaining portions of the Parent. Should the debt become callable, the Parent cannot guarantee that it will have sufficient assets and funds to repay the borrowings under the debt agreement. The Parent cannot guarantee that it will meet its plans or secure the additional financing needed to repay the debt, in the event that it is called by Comerica Bank. These uncertainties have a direct and material impact on the future operations of the Parent and the Company. Method of Accounting In July 2009, the Financial Accounting Standards Board (FASB) issued the Hierarchy of Generally Accepted Accounting Principles, to establish the FASB Accounting Standards Codification (ASC) as the source of authoritative accounting principles recognized by the FASB to be used by nongovernmental entities when preparing financial statements in accordance with accounting principles generally accepted in the United States of America (GAAP). The ASC is effective for financial statements issued for interim and annual periods ending after September 15, 2009. The FASB updates the FASB ASC through the use of Accounting Standards Updates (ASUs). All assets, liabilities, income and expenses are recorded using the accrual method of accounting. Use of Estimates The preparation of these consolidated combined financial statements in conformity with GAAP requires management to make use of estimates and assumptions from time to time that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities, and the reported amounts of revenues and expenses. Actual results could differ from those estimates and assumptions. In some cases, these estimates are particularly difficult to determine and management must exercise significant judgment. The most difficult, subjective and complex estimates and assumptions that deal with the greatest amount of uncertainty related to the accounting for landfills, environmental liabilities and asset impairments, as described below in landfills and airspace policies. Estimates are also made regarding the allocation of the corporate debt amounts, interest expense and loan costs, proportionate to the market share use of funds. 10 MacLand and Central Florida Markets of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Consolidated Combined Financial Statements NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Cash and Cash Equivalents Cash and cash equivalents of $146,364 and $173,115 at September 30, 2010 and 2009, respectively, include overnight repurchase agreements and certificates of deposit with an initial term of less than three months. For purposes of the consolidated combined statements of cash flows, the Company considers all highly liquid debt instruments with original maturities of three months or less to be cash equivalents. Bank Sweep Accounts The Parent has a sweep arrangement with its bank that includes several accounts. Under this arrangement, available cash balances are applied against the Parent’s line of credit. The resulting liabilities for items outstanding on the Parent’s bank accounts, has been allocated to the current liabilities on the Company’s balance sheet. Accounts Receivable The Company has established a reserve policy that calculates an allowance provision at the greater of one half of one percent of the total accounts receivable balance or fifty percent of those receivables in the “90 days and over” category. Management believes this method results in a reasonable estimate of amounts ultimately collectable. At September 30, 2010 and 2009, the allowance for doubtful accounts was $51,232 and $112,886, respectively. Inventories Inventories are stated at the lower of cost or market. The inventory is made up of spare parts, fuel, oil, and tires, and is determined using the average cost method.Management estimates that spare parts are utilized every six months and the fuel and oil tanks are replenished weekly in order to meet the demands of the service fleet. Property, Plant and Equipment Property, plant and equipment are recorded at cost and include expenditures for additions and capital improvements. Maintenance and repairs are charged to operations as incurred. Depreciation is computed at rates calculated to absorb the costs of the assets over their estimated useful lives. Depreciation for all assets is calculated on the straight-line basis. Buildings and improvements 39 Years Machinery and equipment 7-10 Years Office furniture and fixtures 3 - 7 Years Containers 5-12 Years Vehicles 5-10 Years 11 MacLand and Central Florida Markets of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Consolidated Combined Financial Statements NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Property, Plant and Equipment (Continued) The Company reviews the long-lived assets for impairment whenever events orchanges in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to future undiscounted net cash flows expected to be generated by the asset. If these assets are considered to be impaired, the impairment loss recognized is measured as the amount by which the carrying amount of the assets exceeds the future discounted net cash flows expected to be generated by the asset. Assets to be disposed of are reported at the lower of the carrying amount or fair value less selling costs. Landfill Accounting Cost Basis of Landfills - Landfills are stated at cost and are amortized based on consumed airspace.Landfill costs include direct costs incurred to obtain landfill permits and direct costs incurred to acquire, construct, and develop sites ready to accept waste. Available Airspace - The Company engages a third party engineering consultant and surveyors to determine available airspace at the landfills. The available airspace is determined by an annual survey, which is compared to the existing landfill topography to determine any changes in the available airspace.Once the remaining airspace is determined, an airspace utilization factor is established to calculate the remaining capacity. The available airspace asset is then adjusted through amortization expense to properly state the asset at its estimated remaining cost. Expansion Airspace – The Company is aware of potential airspace expansion of the Company’s landfill in the future. The Company does not recognize unpermitted airspace. Amortization of Landfills – The amortizable basis of a landfill includes the amounts expended and capitalized during the initial fiscal year including the projected final capping, closure and post-closure activities and costs. Amortization is recorded on a units-of-consumption basis, applying a percentage of utilized airspace as measured in cubic yards. Goodwill & Intangible Assets The Company acquired several new companies during the period January 4, 2008 (inception) through December 31, 2008 that impact the consolidated combined financial statements of the Company. Intangible assets, which were not material to the consolidated combined financial statements, include customer lists and their service relationships, government and commercial contracts, licenses and permits. Goodwill is determined as the excess of purchase costs over the fair value of the net assets of the acquired businesses. In accordance with FASB ASC 350, Goodwill and Other Intangible Assets, the Company does not amortize goodwill. Instead, goodwill is tested for impairment each fiscal year. 12 MacLand and Central Florida Markets of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Consolidated Combined Financial Statements NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Leases The Company leases property, plant, and equipment in the ordinary course of business for the benefit of the Company.The primary purpose of these agreements are for equipment needed to support general and administrative functions as well as equipment specific to the industry including vehicles, tractors and compactors. These leases have varying terms and are recorded as either operating or capital leases in accordance with the terms of the agreement Income Taxes The Company’s accounting for income taxes is directly correlated to that of the MacLand Holdings, Inc. Allocations of taxes are made by the Parent to MacLand based upon its operations and tax attributes. The Parent is a Limited Liability Company, and is treated as a partnership for income tax purposes, and is not a tax paying entity for income tax purposes; however, MacLand Holdings, Inc. is a C Corporation for income tax purposes and, therefore, subject to federal income tax. The Company owns MacLand Holdings, Inc. which is a C Corporation that operates two wholly-owned subsidiaries, MacLand Disposal Center, Inc. and MacLand Disposal Center, Inc II, which are Mississippi C Corporations. The Company accounts for income taxes using an asset and liability approach whereby deferred taxes and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates applicable to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. The Company adopted FASB ASC 740, (formerly FIN 48 Accounting for Uncertainty in Income Taxes) effective January 1, 2009 and the provisions of ASC 740 have been applied to all income tax provisions commencing from that date. The Company also recognizes the potential accrued interest and penalties related to unrecognized tax benefits within operations as a component of income before taxes, which is consistent with the recognition of these items in 2008. Prior to 2009, the Company determined its tax contingences in accordance with FASB ASC 805, (formerly SFAS No. 5 Accounting for Contingencies). The Company recorded estimated tax liabilities to the extent the contingencies were probable and could be reasonably estimated. The Company recognizes a tax benefit associated with an uncertain position when, in management’s judgment, it is more likely than not that the position will be sustained upon examination of a taxing authority. For a tax position that meets the more-likely-than-not recognition threshold, the Company initially and subsequently measures the tax benefit as the largest amount that it judges to have a greater than 50% likelihood of settlement with a taxing authority. 13 MacLand and Central Florida Markets of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Consolidated Combined Financial Statements NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) The liability associated with unrecognized benefits is adjusted periodically due to changing circumstances, such as progress of tax audits, case law developments and new or emerging legislation. Such adjustments are recognized entirely in the period in which they are identified. The effective tax rate includes the net impact of changes in liability for unrecognized tax benefits and subsequent adjustment as considered appropriate by management. A valuation allowance was established as management is uncertain whether it will fully utilize the deferred tax asset. The Company’s federal income tax returns for 2007, 2008, and 2009 are subject to examination by the Internal Revenue Service, generally for three years after they are filed. Revenue Recognition The Company generally provides services under contracts with individual customers, commercial accounts, and municipalities by servicing local bases.Revenues consist primarily of collection fees from commercial, industrial, residential and municipal customers and transfer and landfill disposal fees charged to third parties.Advance billings are recorded as deferred revenue, and that revenue is then recognized over the period in which services are rendered. Advertising Costs Advertising costs are expensed as incurred. Advertising costs incurred for the periods ended September 30, 2010 and 2009, were $181,041 and $42,822, respectively. Fair Value of Financial Instruments The Company’s assets and liabilities are reported at fair value in the consolidated combined financial statements. The methods used to measure fair value may produce an amount that may not be indicative of net realizable value or reflective of future fair values. Although the Company believes its valuation methods are appropriate and consistent with other market indicators, the use of different methodologies or assumptions to determine the fair value of certain assets and liabilities could result in a different fair value measurement at the reporting date. The fair value measurement accounting literature establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. This hierarchy consists of three broad levels: ·Level 1: Observable inputs such as quoted prices in active markets; ·Level 2: Inputs, other than quoted prices in active markets that are observable eitherdirectly or indirectly; and; ·Level 3: Unobservable inputs for which there is little or no market data, which requires the Company to develop assumptions. 14 MacLand and Central Florida Markets of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Consolidated Combined Financial Statements NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Concentration of Credit Risk The Company maintains cash balances at several financial institutions. Accounts at each institution are insured by the Federal Deposit Insurance Corporation up to $250,000 for 2010 and 2009. The Company did not have any uninsured amounts at September 30, 2010 and 2009. New Accounting Pronouncements In May 2009, the FASB issued FASB ASC 855, (Subsequent Events). This pronouncement establishes general standards of accounting for and disclosure of events that occur after the balance sheet date but before the consolidated combined financial statements are issued or are available to be issued. FASB ASC 855 provides guidance on the period after the balance sheet date during which the management of a reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure in the consolidated combined financial statements. In September 2006, the FASB issued a pronouncement on authoritative guidance regarding fair value measurements. FASB ASC 820 (Fair Value Measurements and Disclosures), established a framework for measuring fair value, and expanded disclosures about fair value measurements. In February 2008, the FASB delayed the effective date of the guidance for all non-financial assets and non-financial liabilities, except those that are measured at fair value on a recurring basis. The Company has adopted this guidance for assets and liabilities recognized at fair value on a recurring basis effective January 1, 2008 and adopted the guidance for non-financial assets and liabilities measured on a non-recurring basis effective January 1, 2009. The application of the fair value framework did not have a material impact on the Company’s consolidated combined financial position, results of operations or cash flows. In December 2007, the FASB issued revisions to the authoritative guidance associated with FASB ASC 805, (Business Combinations). This guidance clarified and revised the principles for how an acquirer recognizes and measures identifiable assets acquired, liabilities assumed, and any noncontrolling interest in the acquiree. This guidance also addressed the recognition and measurement of goodwill acquired in business combinations and expanded disclosure requirements related to business combinations. Effective January 1, 2009, the Company adopted the FASB’s revised guidance associated with business combinations related to the Company. The portions of this guidance that relate to business combinations completed before January 1, 2009 did not have a material impact on the Company consolidated combined financial statements. Business combinations completed in 2009, discussed in Note 16, are in compliance with this new authoritative guidance. 15 MacLand and Central Florida Markets of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Consolidated Combined Financial Statements NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Revenue Recognition The Company generally provides services under contracts with individual customers, commercial accounts, and municipalities by servicing local bases.Revenues consist primarily of collection fees from commercial, industrial, residential and municipal customers and transfer and landfill disposal fees charged to third parties.Advance billings are recorded as deferred revenue, and that revenue is then recognized over the period in which services are rendered. Subsequent events The Company has evaluated the subsequent events for the period from September 30, 2010 through the date the consolidated combined financial statements were available to be issued, which was February 22, 2011. Supplemental Cash Flow Information For the periods ended September 30, 2010 and 2009, noncash investing and financing activities consisted of various transactions that occurred as a result of the business combinations and purchases. Nine months ended September 30, Issuance of note payable in exchange for landfill permit $— Total noncash transactions $— Interest expense was paid by the Parent and allocated to the Company. For the nine months ended September 30, 2010 and 2009, interest expense allocated was $6,996,805 and $5,894,245, respectively. There were no income taxes paid for the nine months ended September 30, 2010 and 2009. 16 MacLand and Central Florida Markets of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Consolidated Combined Financial Statements NOTE 2 – PARENT COMPANY STRUCTURE Substantially all debt financing is transacted by, and in the name of the Parent, therefore, the Parent’s debt financing is not reflected on the separate consolidated combined financial statements of the Company, rather the Company operates with intercompany accounts for the related activity accounted for at the Parent level. All assets of the Parent, the Company, and its affiliates are pledged as collateral on the Parent’s debt. The Parent has the following debt financing as of September 30, 2010 and 2009: A term loan note to Comerica Bank in the amount of $16,450,000, dated October 21, 2009, interest at 5.29%, collateralized by all assets of the Parent, the Company, and its affiliates. Outstanding principal and interest shall be paid at maturity, starting January 2009; the term note matures July 2012. A revolving credit facility in the amount of $23,966,575 to Comerica Bank, dated October 21, 2009, interest at 5.29%, collateralized by all assets of the Parent, the Company, and its affiliates. Outstanding principal and interest shall be paid in full at maturity; the revolving credit facility matures July 2012. September 30, Comerica Term Loan Comerica Revolving Credit Facility Total Comerica debt A term loan note to multiple mezzanine investors, listed below, dated August 29, 2008, interest at 7.5% for paid in kind balance, and 8% for cash advance balance, collateralized by all assets of the Parent, the Company, and its affiliates, principal balance due in full at maturity. Interest is accrued as incurred, and the accrued balance is due in full at maturity; note matures January 2013. (Difference in principal amount at year end and face value of the promissory note is due to the value assigned to warrants issued to the lenders. The accretion of the warrants is presented as interest expense in the consolidated combined financial statements). September 30, BNY Mezzanine Partners, L.P. United Insurance Company of America Triangle Capital Corporation Banyan Mezzanine Partners II, L.P. Total mezzanine debt $ 23,570,896 $ 22,271,054 17 MacLand and Central Florida Markets of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Consolidated Combined Financial Statements NOTE 2 – PARENT COMPANY STRUCTURE (CONTINUED) Pursuant to the terms of the Revolving Credit and Term Loan Agreement, the Parent is required to maintain compliance with certain financial and other covenants, including, a senior debt leverage ratio of not more than 3.75, a total debt leverage ratio of not more than 5.0, and a fixed charge coverage ratio of not less than 1.2. September 30, 2010 and 2009 the Parent failed to meet these covenants. As discussed in Note 1, the Company has received waivers related to its violations of these covenants. Notes Payable Restructuring On October 2, 2009, the Parent refinanced a large portion of the notes payable and restructured its subordinate debt and inter-creditor agreement. The terms of the agreement were to restructure the priority and surety of the debt including the terms of the interest payments. As part of the debt restructure, two classes of subordinated debt were created and $16,000,000 was released from the Senior Secured Debt. The amount of interest payments allocated between those made in cash and those accrued as “paid in kind” were reallocated. Prior to the debt restructuring, the interest portion paid in cash was 12.5% and payments made in kind were 3.0% on $28,000,000 in secured debt. After the restructuring, the debt was separated into two amounts; Secured Notes of $12,000,000 and Unsecured Notes of $16,000,000. Interest expense on the Secured Notes of $12,000,000 was reallocated to be 8.0% paid in cash and 7.5% payments made in kind. Interest expense on the Unsecured Notes of $16,000,000 was reallocated to be 3.0% paid in cash and 12.5% payments made in kind. Both of these new interest terms are payable quarterly and are extended until December 31, 2009, after which time the terms of the interest payments reverted to the original allocation. The final amendment extended the maturity date of the principal amount to July 31, 2012. Mandatorily Redeemable Preferred Units The Parent issued 860 units of preferred ownership interest on January 7, 2008, and conducted an additional offering of 1,352 units on August 29, 2008. The nonconvertible preferred unit pays dividends / long term interest at the rate of 12.5% and is cumulative and nonparticipating, accordingly, no voting rights are entitled to the preferred unit holders. The preferred unit is redeemable at the option of the Parent for an amount equal to the accrued redemption price as of the date of redemption. Under a mandatory redemption provision, the Parent is required to redeem the 12.5% preferred unit upon the sixth anniversary of the August 29, 2008 effective underwriting date. At September 30, 2010 and 2009, accrued dividends / long term interest on the preferred units was $7,579,109 and $4,026,072, respectively. 18 MacLand and Central Florida Markets of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Consolidated Combined Financial Statements NOTE 2 – PARENT COMPANY STRUCTURE (CONTINUED) The Parent issued 9,000,000 units of preferred ownership interest on October 1, 2009. The nonconvertible preferred unit pays dividends / long term interest at the rate of 8% and is cumulative and nonparticipating, accordingly, no voting rights are entitled to the preferred unit holders. The preferred unit is redeemable at the option of the Parent for an amount equal to the accrued redemption price as of the date of redemption. Under a mandatory redemption provision, the Parent is required to redeem the 8% preferred unit upon the sixth anniversary of the August 29, 2008 effective underwriting date of the original preferred units. At September 30, 2010, accrued dividends / long term interest on the preferred units was $795,690. Membership Warrants During 2008, the Parent issued warrants to purchase 12% of the total of the Parent’s common units, calculated on a fully-diluted basis as of January 7, 2008.The warrant holders exercised their Put Option, and acquired 2,500,910 units of the Parent’s member units, in exchange for a reduction in a note payable. The value of the warrants for this transaction was $2,200,800. At December 31, 2008, the Parent had outstanding warrants to purchase 13.6% of the total shares of the Parent’s common units, calculated on a fully-diluted basis as of August 29, 2008. During 2009, the warrant holders exercised their Put Option, and acquired 4,382,413 units of the Parent’s member units, in exchange for a reduction in a note payable. The value of the warrants for this transaction was $3,856,522. Contributed capital The Parent received capital infusions from its shareholders on a pro-rata basis, for acquisition debt service related costs. For the nine months ended September 30, 2010 and 2009, the Parent received capital of $0 and 607,453, respectively. For the nine months ended September 30, 2010, certain members of the Parent made capital contributions of $1,777,901, $1,500,000 and $2,500,000. Nine months ended September 30, BNY Mezzanine Partners, L.P. United Insurance Company of America Triangle Capital Corporation Banyan Mezzanine Partners II, L.P. Total contributions The contributions are not reflected within these consolidated combined financial statements as the contributions occurred at the parent reporting level. 19 MacLand and Central Florida Markets of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Consolidated Combined Financial Statements NOTE 3 – ACCOUNTS RECEIVABLE, NET Accounts receivable, net, consisted of the following: September 30, Trade receivables Other receivables Unbilled revenues Total receivables Less allowance for doubtful accounts Total accounts receivable, net NOTE 4 – INVENTORIES Inventories consisted of the following: September 30, Fuel inventory Parts inventory Other inventory Total inventories NOTE 5 – PREPAID EXPENSES Prepaid expenses consisted of the following: September 30, Prepaid other Prepaid license and permits Prepaid performance bonds Prepaid insurance Prepaid deposits Prepaid tires Total prepaid expenses 20 MacLand and Central Florida Markets of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Consolidated Combined Financial Statements NOTE 6 – PROPERTY, PLANT AND EQUIPMENT, NET Property, plant and equipment, net, consisted of the following: September 30, Landfills Land Buildings Machinery and equipment Office furniture and equipment Containers Vehicles Total property, plant and equipment Less accumulated depreciation Less accumulated amortization Total property, plant and equipment, net Depreciation expense, including allocations from the Parent, for the nine months ending September 30, 2010 and 2009 was $2,343,637 and $2,873,266, respectively. Amortization expense of the landfills for the nine months ended September 30, 2010 and 2009, was $405,463 and $284,118, respectively. During the nine months ended September 30, 2009, a new environmental landfill permit was obtained by the Company and permit amortization expense of $125,870 was recognized for the nine months ended September 30, 2010. NOTE 7 – GOODWILL, NET The Company recorded goodwill in conjunction with certain business combinations and purchases. Goodwill is determined as the excess of purchase costs over the fair value of the net assets of the acquired businesses.In accordance with FASB ASC 350, Goodwill and Other Intangible Assets, the Company does not amortize goodwill. Instead, goodwill is tested for impairment each fiscal year or upon certain triggering events, as required. During the current and prior year, the Company became aware of changes in circumstances and events in the economic and environmental climate of the Company’s market areas. 21 MacLand and Central Florida Markets of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Consolidated Combined Financial Statements NOTE 7 – GOODWILL, NET (CONTINUED) The Company assesses whether impairment exists by comparing the net asset value of each operating segment to its fair market value, including goodwill. The Company used an income approach, to estimate the fair value of the operating segments. Fair value computed by this method is arrived at using a number of factors, including projected future operating results, economic projections, anticipated future cash flows, comparable marketplace data and the cost of capital. There are inherent uncertainties related to these factors and to the judgment exercised in applying them to this analysis. The income approach is based on the long-term projected future cash flows of operating markets. The estimated cash flows are discounted to present value using a weighted-average cost of capital that considers factors such as the timing of the cash flows and the risks inherent in those cash flows. This approach is appropriate because it provides a fair value estimate based upon the operating markets’ expected long-term performance considering the economic and market conditions that generally affect those markets. The Company classifies its goodwill impairment as Level 3 in the fair value measurement hierarchy. Management’s assessment resulted in the recording of an impairment charge for the nine months ended September 30, 2009 of $27,053,551. Goodwill, net, activity is summarized as follows. Nine months ended September 30, Beginning of the period, January 1 Reductions due to Impairment of goodwill — Total goodwill, net There can be no assurances that goodwill will not be impaired at any time in the future. NOTE 8 – ACCRUED LANDFILL AND ENVIRONMENTAL REMEDIATION LIABILITIES The Company has obtained several Solid Waste Management Facility Performance Bonds for landfill “long-term closing costs” and for “long-term care costs”. MacLand Disposal Center, Inc. (located in Mississippi) is not subject to bonding requirements under the authority of the Mississippi Department of Environmental Management; however, the “closing costs” and “long-term care costs” liabilities were calculated by a third party engineer and recorded by the Company. 22 MacLand and Central Florida Markets of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Consolidated Combined Financial Statements NOTE 8 – ACCRUED LANDFILL AND ENVIRONMENTAL REMEDIATION LIABILITIES (CONTINUED) Annual charges in this “cost layer” do not impact recorded landfills, but are reported in the period incurred as accretion expense. Accretion expense is necessary to increase the accrued capping, closure and post-closure accrual balance to its future undiscounted value. Accretion expense on landfill liabilities is recorded annually to cost of operations from the time the liability is recognized until the costs are paid. For the nine months ended September 30, 2010 and 2009, accretion expense was $277,174 and $266,257, respectively, or an average of $0.37 per cubic yard consumed for 2010 and 2009. Changes in estimates of costs or disposal capacity are treated on a prospective basis for operating landfills and are recorded immediately in results of operations for fully incurred capping events and closed landfills. Environmental remediation liabilities are summarized by landfill as follows. September 30, MacLand Disposal Center, Inc. (“Mac I”) Total accrued landfill and remediation liabilities NOTE 9 – NOTES PAYABLE Notes payable are summarized as follows: September 30, Note to an individual, dated March 31, 2009, interest at 4%, non collateralized, quarterly payments of $1,000,000. Outstanding principal and outstanding interest balance shall be paid in 4 equal installments, starting August 2009, matures October 2010. Total Amount due in one year Amount due in future years $ — $ 1,000,000 23 MacLand and Central Florida Markets of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Consolidated Combined Financial Statements NOTE 9 – NOTES PAYABLE (CONTINUED) The combined aggregate repayment of notes payable during each of the five years subsequent to September 30, 2010, is as follows: For the years ended Amount September 30, 2011 Thereafter — Total NOTE 10 – TAXES ON INCOME The Parent computes deferred income taxes under the assets and liability method prescribed by the provisions of FASB ASC 740 and allocates the related amounts to the Company. The components of the provision for income tax expense (benefit) consist of the following: Nine months ended September 30, Deferred Federal $— State — Provision for income tax expense (benefit) $— The total tax expense (benefit) for the nine months ending September 30, 2010 and 2009 is different from the amount that would have been provided by applying the statutory federal income tax and state rates to book income due primarily to non-deductible expenses, book / tax timing differences and state income taxes. The Company files a consolidated income tax return with the Parent and its subsidiaries. The income tax expense is calculated for the Company based on the respective book / tax temporary and permanent differences. 24 MacLand and Central Florida Markets of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Consolidated Combined Financial Statements NOTE 10 – TAXES ON INCOME (CONTINUED) The components of the net deferred tax assets (liabilities) by tax jurisdiction were as follows: September 30, Non-current deferred tax asset Federal State Total noncurrent deferred tax asset Valuation allowance Net deferred tax asset Non-current deferred tax (liability) Federal State Total noncurrent deferred tax (liability) Net deferred tax asset (liability) $ — $— In assessing the realization of deferred tax assets, management considers whether it is more likely than not that some portion or all of the deferred tax assets will not be realized. The ultimate realization of deferred tax assets is dependent upon the generation of future taxable income during the periods in which those temporary differences become deductible. Management considers the scheduled reversal of deferred tax liabilities, projected future taxable income, and tax planning strategies in making this assessment. As of September 30, 2010, the Company had no assurance that future taxable income would be sufficient to fully utilize 100% of the net operating loss carry forwards and other deferred income tax assets in the future. Consequently, the Company determined that valuation allowances of $2,022,911 were needed as of September 30, 2010, to offset the income deferred tax assets resulting mainly from the net operating loss carry forwards. The increase in the valuation allowance totaled $1,048,303 and $709,494 for the nine months ended September 30, 2010 and 2009, respectively. 25 MacLand and Central Florida Markets of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Consolidated Combined Financial Statements NOTE 10 – TAXES ON INCOME (CONTINUED) The significant components of the Company’s deferred tax asset (liabilities) were as follows: September 30, Noncurrent deferred tax assets Net operating loss Accretion costs — Bad debt OID to paid in kind interest Total noncurrent deferred tax asset Valuation allowance Net deferred tax asset Noncurrent deferred tax (liabilities) Depreciation Accretion costs — Accruals Total non-current deferred tax (liabilities) Net deferred tax asset (liability) $— $— The Company has recorded a deferred tax asset of $798,322, in the consolidated combined financial statements, associated with a net operating loss carry forwards, which is available to offset future taxable income. Net operating losses will expire in the following years: Year of the Net Operating Loss Expiration Year Net Operating Loss Federal: Nine months ended September 30, 2010 Total 26 MacLand and Central Florida Markets of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Consolidated Combined Financial Statements NOTE 10 – TAXES ON INCOME (CONTINUED) Year of the Net Operating Loss Expiration Year Net Operating Loss State of Mississippi: Nine months ended September 30, 2010 Total It is the Company’s position that deferred taxes not be recorded for nondeductible goodwill, and the related amortization, resulting from business combinations.The Company has goodwill, including any related impairment charges, related to certain business combinations for which deferred taxes have not been recorded in accordance with FASB ASC 805 Business Combinations. As a result the Company could likely have taxable income in excess of financial reporting income, in the future, to the extent of these amounts. NOTE 11 – OBLIGATIONS UNDER NONCANCELLABLE OPERATING LEASES The Company leases several pieces of machinery and equipment under noncancellable operating leases. The terms of these leases range from 1 year to 7 years, with expiration dates ranging through May 2013. Most of these leases contain renewal options whereby the Company can extend the lease if it so chooses. Future minimum lease payments due under these leases consist of the following at September 30, 2010: For the years ending Amount September 30, 2011 September 30, 2012 September 30, 2013 September 30, 2014 September 30, 2015 Thereafter — Total Rent expense under all operating leases, for the nine months ended September 30, 2010 and 2009, was $1,075,282 and $77,846, respectively. 27 MacLand and Central Florida Markets of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Consolidated Combined Financial Statements NOTE 12 – COMPENSATED ABSENCES Employees of the Company are entitled to paid vacation, depending on job classification, length of service, and other factors. As of September 30, 2010 and 2009, management calculated and accrued vacation liability, $63,515 of $26,826, respectively. It is the Company’s policy to recognize the costs of compensated absences when actually earned by the employees. NOTE 13 – EMPLOYEE BENEFIT PLAN The Parent sponsors a 401(k) deferred compensation plan covering substantially all of its employees of its subsidiaries. The plan provides for the Company to make discretionary contributions out of their current or accumulated net profit. The Company made no contributions for the nine months ended September 30, 2010 and 2009. NOTE 14 – COMMITMENTS AND CONTINGENCIES The Company is periodically subject to claims and lawsuits that arise in the ordinary course of business. It is the opinion of management that the disposition or ultimate resolution of such claims and lawsuits will not have a material adverse affect on the consolidated combined financial position, results of operations, or cash flows of the Company. NOTE 15 – LETTER OF CREDIT At September 30, 2010, the Parent had a letter of credit from Comerica Bank in the amount of $523,425 for the benefit of Evergreen National Indemnity Company. This letter of credit covers several of the Parent’s subsidiaries, including the Central Florida Market Area. The letter of credit expires on March 1, 2011. NOTE 16 – BUSINESS COMBINATIONS Accounting for business combinations The Company records acquisitions, in accordance with FASB ASC 805 Business Combinations, which requires business combinations to be accounted for using the acquisition method, rather than the purchase method of accounting formerly required. The Company measured each identifiable asset acquired and liability assumed of the acquired entity at their fair values at the acquisition date. Intangible assets, other than goodwill, were considered by the Company but deemed to be immaterial to the business combination. Fair market value should generally be measured following the fair value measurement guidance in ASC 820 (Fair Value Measurements and Disclosures). 28 MacLand and Central Florida Markets of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Consolidated Combined Financial Statements NOTE 16 – BUSINESS COMBINATIONS (CONTINUED) MacLand Purchase January 4, 2008, the Company signed an equity purchase agreement to purchase the stock of MacLand Disposal Center, Inc. and MacLand Disposal, Inc. II. The total purchase price for MacLand’s assets was $24,752,489 which included goodwill of $17,739,156 that is being annually reviewed for impairment for financial reporting purposes. All transaction costs associated with this purchased were capitalized. The recognized amounts of acquired assets and liabilities assumed are listed below: Cash Receivables Fixed assets Landfills Accruals Environmental closure Deferred tax Line of credit Goodwill Total purchase price $ 24,752,489 Waste Management Purchase On May 15, 2008, the Company signed an asset purchase agreement, which was executed on August 29, 2008, to purchase substantially all of the assets of Waste Management Inc. of Florida. The total purchase price was $41,282,514 which included goodwill of $25,562,051 that is being annually reviewed for impairment for financial reporting purposes. All transaction costs associated with this purchased were capitalized. The recognized amounts of acquired assets and liabilities assumed are listed below: Receivables Inventory Prepaids / deposits Fixed assets Accruals Deferred revenue Due to WMI Goodwill Total purchase price $ 41,282,514 29 MacLand and Central Florida Markets of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Consolidated Combined Financial Statements NOTE 17 – FAIR VALUE MEASUREMENTS Authoritative guidance associated with fair value measurements provides a framework for measuring fair value and establishes a fair value hierarchy that prioritizes the inputs used to measure fair value, giving the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 inputs), inputs other than quoted prices in active markets that are observable either directly or indirectly (Level 2 inputs); and unobservable inputs for which there is little or no market data, which requires the Company to develop assumptions (Level 3 inputs), as they relate to the Company. The Company assesses whether impairment exists, by comparing the value of each operating segment to its carrying value, including goodwill. The Company used an income approach, to estimate the fair value of the operating segments. Fair value computed by this method is arrived at using a number of factors, including projected future operating results, economic projections, anticipated future cash flows, comparable marketplace data and the cost of capital. There are inherent uncertainties related to these factors and to the judgment exercised in applying them to this analysis. The income approach is based on the long-term projected future cash flows of operating markets. The estimated cash flows are discounted to present value using a weighted-average cost of capital that considers factors such as the timing of the cash flows and the risks inherent in those cash flows. This approach is appropriate because it provides a fair value estimate based upon the operating markets’ expected long-term performance considering the economic and market conditions that generally affect those markets. The Company classifies its goodwill impairment as Level 3 in the fair value measurement hierarchy. The Company’s goodwill is measured at fair value: Level 3 - Assets at Fair Value as of: September 30, Assets Goodwill Total assets 30 MacLand and Central Florida Markets of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Consolidated Combined Financial Statements NOTE 18 – SUBSEQUENT EVENTS Note Payable Default The Company has a $1,000,000 note payable outstanding to the former shareholders of MacLand, dated March 31, 2009, that matured in October 2010. Subsequent to September 30, 2010, the Company was in default, but is in discussions with the former majority shareholder, as agent for all shareholders, to restructure the remaining payment to the amount owed of $915,090. On January 18, 2011 a lawsuit was filed by the former minority shareholders of MacLand seeking payment for their respective portions of the remaining payment. On February 18, 2011, the Company filed a motion to move the legal venue from the State of Mississippi to the US District Court for the Southern District of Mississippi. Management believes there will be no amounts owed greater than the amount accrued. Subordinate Debt Conversion On October 28, 2010, the Parent converted its subordinate debt into equity. Per the terms of the agreement outstanding notes payable and accrued interest in the amount of $31,265,347 was converted into Class B Preferred Units. The 2010 amounts of capital contributions were converted into Class C Preferred Units in the amount of $5,777,901. Sale of Company / Subsidiaries On December 15, 2010, the Parent signed an equity interest purchase agreement in the amount of $62,500,000 for the purchase of certain assets and liabilities of the Company. Forbearance Agreement Payments On October 25, 2010, the Parent and Comerica Bank signed a modified forbearance agreement regarding the swing line of credit and revolving credit and term loan agreement (collectively, the “Comerica Senior Debt”). The agreement provides for new financial covenants, a continuation of preexisting affirmative covenants, and potential fees of up to $750,000 associated with the agreement should management fail to meet certain financial covenants. Although the modification agreement extends forbearance of the specific failed loan covenants through March 31, 2011, there is no guarantee that other performance measures and capital requirements will not generate a triggering event causing the debt to become callable in its entirety. Through February 22, 2011, the Company paid $300,000 in forbearance fees to Comerica Bank. 31
